Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29th, 2022 has been entered.
 
Response to Amendment
The Amendment filed March 29th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome all rejections previously set forth in the Final Office Action dated February 17th, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (WO-2015129355-A1), hereinafter Kawabata, in view of Hatakeyama et al. (U.S. 2015/0125794 A1), hereinafter Hatakeyama, and Fujii et al. (U.S. 2016/0209745 A1), hereinafter Fujii.
Regarding claims 1, Kawabata teaches a radiation-sensitive composition (Page 3, Para. 6) comprising: a polymer comprising a first structural unit that comprises an acid-labile group (A1/A2; Page 3, Para. 6 and Page 4, Para. 1); and a second compound that generates a second acid upon irradiation with a radioactive ray (Compound B; Page 54, Para. 2), wherein the second acid dissociates the acid-labile group of the first structural unit in the polymer under a condition of a temperature of 110°C and a time period of 1 min (preferably 80 to 110°C and 30 to 90 seconds respectively; Page. 69, Para. 5; with all exemplary embodiments processed at 110°C for 1 min; Page 73, Para. 9), and the polymer comprises a monovalent iodine atom (option (i); Page 3. Para. 6 and Page 4, Para. 1) and includes the first structural unit (repeating unit (a); Page 4, Para. 7) of formula (2) of the instant claim (general formula V; Page 4), where R14 (R53, Page 4, Para. 8) is a hydrogen atom, a fluorine atom (halogen atom, Page 4, Para. 8) a methyl group (alkyl group, Page 4 Para. 8; methyl group, Page 4 Para. 9), or trifluoromethyl group (methyl group which may have a substituent, Page 4 Para. 9; substituents include halogen atoms, Page 4 Para. 10), R15 (R54; Page 4, Para. 8) is a hydrocarbon group (alkyl group; Page 4, Para. 8), and R16 and R17 (R55 and R56; Page 4, Para. 8) taken together is an alicyclic structure having 3 to 20 carbon atoms (Page 4, Para 2) together with a carbon atom to which R16 and R17 bond. Kawabata does not further teach a first compound that generates a first acid upon an irradiation with a radioactive ray, wherein the first acid does not substantially dissociate the acid labile group under a condition of a temperature of 110 °C and a time period of 1 min. Furthermore, the taught structure differs from the claimed structure in that Kawabata teaches that R15 is an alkyl group, rather than an aromatic hydrocarbon group.
Hatakeyama teaches that, in regards to chemically amplified resist compositions comprising an acid generator capable of generating an acid upon exposure to light or EB, wherein deprotection reaction occurs under the action of acid, "quenchers are often added to these resist for the purpose of controlling the diffusion of the acid to unexposed areas to improve the contrast. The addition of quenchers is fully effective to this purpose." [0007] Hatakeyama further teaches that, in regards to an acid labile group used in methacrylate polymers for ArF lithography (such as that of Kawabata), deprotection takes place when a photoacid generator capable of generating a sulfonic acid having fluorine substituted at α-position (such as the acid generator B of Kawabata; see Page 54, Para. 13 of Kawabata) is used, but not when an acid generator capable of generating a sulfonic acid not having fluorine substituted at α-position or carboxylic acid is used. [0011] Furthermore, "if a sulfonium or iodonium salt capable of generating an α-fluorinated sulfonic acid (such as the acid generator B of Kawabata; see Page 54, Para. 13 of Kawabata) is combined with a sulfonium or iodonium salt capable of generating an α-non-fluorinated sulfonic acid, the sulfonium or iodonium salt capable of generating an α-non-fluorinated sulfonic acid undergoes ion exchange with the α-fluorinated sulfonic acid. Through the ion exchange, the α-fluorinated sulfonic acid thus generated by light exposure is converted back to the sulfonium or iodonium salt while the sulfonium or iodonium salt of an α-non-fluorinated sulfonic acid or carboxylic acid functions as a quencher." [0011]
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have further included, in the composition of Kawabata, a sulfonium or iodonium salt capable of generating a α-non-fluorinated sulfonic acid as a quencher, per the teachings of Hatakeyama. The use of a quencher would improve contrast and the use of this specific type of salt would allow for the quenching action to occur via ion exchange. As taught by Hatakeyama, this α-non-fluorinated sulfonic acid would not dissociate the acid-labile group of resin A of Kawabata. Furthermore, it is implied that this property would hold true under the processing conditions of modified Kawabata, which are as described above (preferably 80 to 110°C and 30 to 90 seconds respectively; Page. 69, Para. 5 of Kawabata; with all exemplary embodiments processed at 110°C for 1 min; Page 73, Para. 9 of Kawabata).
While the general formula (V) of Kawabata is preferred as the repeating unit having an acid decomposable group, the acid labile repeating unit of Kawabata is not limited to such. Particularly, while Kawabata limits R54 to just an alkyl group, Kawabata does not teach nor suggest motivation as to why the R54 would be limited to such, functionally.
Fujii teaches a known radiation-sensitive composition comprising: a polymer comprising a first structural unit that comprises an acid-labile group; and an acid generator ([0017]), wherein the first structural unit has formula (2) of the instant claim, wherein R14 (R in [0018]) is a hydrogen atom, an alkyl group, or a halogenated alkyl group, R15 (Ra01 in [0018]) is an aromatic hydrocarbon atom, and R16 and R17 taken together is an alicyclic structure (see formula (a0-1) in [0017]) having 5 to 20 carbon atoms together with a carbon atom to which R16 and R17 bond ([0078]). Fujii further teaches that the use of the structural unit of formula (a0) (referred to as having a bulky structure), allows for good control of acid diffusion ([0555]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substituted the repeating unit represented by formula (V) of Kawabata with the repeating unit represented by (a0-1) taught by Fujii. Kawabata and Fujii are analogous as shown above and, while Kawabata teaches a preference for the general formula (V) for its repeating unit (a), Kawabata only requires the repeating unit (a) be a repeating unit having an acid-decomposable group (Page 4, Para. 7 of Kawabata) (such as the repeating unit a0 of Fujii). Furthermore, the use of an acid-labile repeating unit having a bulky structure (such as a0-1 of Fujii) in the polymer of Kawabata, would allow for good control of acid diffusion.
Regarding claim 2, Kawabata further teaches that the composition (Page 3, Para. 6) further comprises a third compound (compound (AD); Page 4, Para. 1) that comprises a monovalent iodine atom (option (ii); Page 3. Para. 6 and Page 4, Para. 1). While option (i) (wherein the iodine is contained in the polymer) and option (ii) (wherein the iodine is contained in a separate compound) are presented as alternatives and not explicitly described as being used in combination, they are not prohibited from being used together, are not inherently exclusive in nature, and are, in fact, exemplified together in Example 1-8 (Table 1, Pages 73-74) (Example 1-8 contains Resin P-5 and compound M-2, which both contain a monovalent iodine atom; see Pages 72 and 73.)
Regarding claims 3 and 8, Kawabata further teaches (Page 3, Para. 6 and Page 4, Para. 1) that the polymer (resin A1) further comprises a second structural unit that comprises a monovalent iodine atom.
Regarding claims 4, 9, and 11, Kawabata further teaches that the polymer (resin A; Page 31, Para. 3) further comprises a third structural unit (repeating unit (C); Page 31, Para. 3) that is other than the first structural unit, and that does not include a monovalent iodine atom but includes a lactone structure, a sultone structure; or a combination thereof (Page 32, Para. 1).
Regarding claims 5, 10, and 12 -16, Kawabata implicitly teaches that an amount of the second compound (acid generator B content of 1 to 30 mass%; Page 61 Para. 1) in the radiation-sensitive composition with respect to 100 parts by mass of the polymer (resin A content of 40 to 99 mass%; Page 52 Para. 2 and Page 50 Para. 3) is 1.01 to 75 parts by mass. [1/99 = 1.01/100; 30/40 = 75/100] This range either overlaps or wholly contains all of the claimed ranges, wherein all of the ranges (both the claimed and the implicitly taught prior art range) at least include the values of 20 to 50 parts by mass.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the total solid contents of resin A and acid generator B of Kawabata such that the amount of the acid generator B in the radiation-sensitive composition with respect to 100 parts by mass of resin A is 20 to 50 parts by mass. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 6, Kawabata further teaches (Page 68, Para. 10) a resist pattern-forming method comprising: applying the radiation-sensitive composition of claim 1 directly or indirectly on a substrate (see Page 69, Para. 2) to form a film; exposing the film to a radioactive ray (see Page 68, Para. 9; "action ray-sensitive or radiation-sensitive"); and developing the film exposed to the radioactive ray (see Page 68, Para. 9; "action ray-sensitive or radiation-sensitive").
Regarding claim 7, Kawabata further teaches (Page 69, Para. 6) that the radioactive ray used in the exposing is an extreme ultraviolet ray or electron beam.
Regarding claim 17-19, Kawabata further teaches that the polymer (resin (A); Page 30, Para. 1) includes the first structural unit (repeating unit having an acid decomposable group; Page 30, Para. 1) in a range of 10 to 65 mol% with respect to the total structural units in the polymer (Page 30, Para. 1). This range either overlaps or is wholly contained within all of the claimed ranges, wherein all of the ranges (both the claimed and the taught prior art range) at least include the values of 30 to 60 mol%.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the molar content of the repeating units of the Resin (A) of Kawabata such that the content of the repeating unit having an acid decomposable group is 30 to 60 mol% with respect to all the repeating units of Resin (A).  [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 20, Kawabata teaches these limitations as described above in regards to claims 14 and 17.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed March 29th, 2022, with respect to the rejection(s) of claim(s) 1 (and dependents 2-20) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujii et al. (U.S. 2016/0209745 A1), hereinafter Fujii.
	Applicant argues that Kawabata et al. (WO-2015129355-A1), hereinafter Kawabata, fails to teach all the limitations of amended claim 1; in particular the amended limitation wherein: “R15 is an aromatic hydrocarbon group, and R16 and R17 taken together is an alicyclic structure having 3 to 20 carbon atoms together with a carbon atom to which R16 and R17 bond.” This argument is found to be persuasive and the amended claim 1 traverses the previous rejection. However, upon further consideration, newly amended claim 1 is found to be obvious in view of Fujii et al. (as described above). For this reason, newly amended claim 1 (as well as dependent claims 2-20) are rejected under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737            

/PETER L VAJDA/         Primary Examiner, Art Unit 1737
06/16/2022